United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chester, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2344
Issued: May 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 8, 2008 appellant filed a timely appeal from the July 21, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration as untimely and failing to establish clear evidence of error. Pursuant to
20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for merit review on
the grounds that the request was untimely and failed to establish clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated February 26, 2008,
the Board affirmed the Office’s July 11, 2007 merit decision denying appellant’s traumatic injury

claim, and the August 14, 2007 nonmerit decision denying her request for merit review.1 The
facts and the law contained in that decision are incorporated herein by reference.
On May 7, 2008 appellant submitted an appeal request form requesting reconsideration.
The top right hand corner of the form contained the date August 29, 2006. In support of her
request, appellant submitted a statement dated July 14, 2006, noting that she was depressed due
to her inability to function. She also submitted a witness statement from Coworker
Christine Foltyn corroborating appellant’s claim of injury on May 23, 2006.
In a decision dated July 21, 2008, the Office denied appellant’s request for
reconsideration. It found that, as appellant’s May 7, 2008 request for reconsideration was not
submitted within one year of the Office’s initial decision denying her traumatic injury claim
decision, dated August 29, 2006, it was untimely. The Office further found that the evidence
received did not present clear evidence of error in its August 29, 2006 decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides that the Office may review an
award for or against compensation upon application by an employee and/or his or her
representative who receives an adverse decision. The employee may obtain this relief through a
request to the district Office. The request, along with the supporting statements and evidence, is
called the application for reconsideration.3
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meet at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.4 Where
the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.5
20 C.F.R. § 10.607(b) provides that the Office will consider an untimely application only
if it demonstrates clear evidence of error by the Office in its most recent merit decision. To
establish clear evidence of error, a claimant must submit evidence relevant to the issue which
was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.6 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
1

Docket No. 07-2291 (issued February 26, 2008).

2

5 U.S.C. § 8101 et seq.

3

20 C.F.R. § 10.605.

4

Donna L. Shahin, 55 ECAB 192 (2003).

5

20 C.F.R. § 10.608.

6

See Alberta Dukes, 56 ECAB247 (2005); see also Leon J. Modrowski, 55 ECAB 196 (2004).

2

evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.7
In implementing the one-year time limitation, the Office’s procedures provide that the
one-year time limitation period for requesting reconsideration begins on the date of the original
Office decision. However, a right to reconsideration within one year accompanies any
subsequent merit decision on the issues.8 This includes any hearing or review of the written
record decision, any denial of modification following a reconsideration request, any merit
decision by the Employees’ Compensation Appeals Board and any merit decision following
action by the Board.9
ANALYSIS
The Board finds that the Office improperly refused to reopen appellant’s claim for further
consideration of the merits under 5 U.S.C. § 8128(a), on the grounds that the application for
review was not timely filed within the one-year time limitation set forth in 20 C.F.R. § 10.607
and did not present clear evidence of error. It abused its discretion in denying appellant’s
reconsideration request, as it applied an improper standard in reviewing the request.
By decision dated July 21, 2008, the Office found that appellant’s May 7, 2008 request
for reconsideration of the August 29, 2006 decision was not timely as the request was not filed
within a year of that decision. It also found that appellant’s request for reconsideration failed to
demonstrate clear evidence of error. As noted above, the Office’s procedures provide that the
one-year time limitation period for requesting reconsideration begins on the date of the original
Office decision. However, a right to reconsideration within one year accompanies any
subsequent merit decision on the issues.10 This includes any denial of modification following a
reconsideration request, as well as any merit decision by the Board.11 The Office initially denied
appellant’s traumatic injury claim by decision dated August 29, 2006. In subsequent merit
decisions dated November 20, 2006 and July 11, 2007, it denied modification of its initial
7

See Alberta Dukes, supra note 8.

8

Larry L. Litton, 44 ECAB 243 (1992). See Federal (FECA) Procedure Manual, Part 2 – Claims,
Reconsiderations, Chapter 2.1602.3(b)(1) (October 2005)
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3b(1) (October 2005).

10

Supra note 8. See Id., Part 2 – Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (October 2005).

11

Supra note 9.

3

decision. On February 26, 2008 the Board affirmed the Office’s July 11, 2007 merit decision
denying appellant’s traumatic injury claim. Under Office procedures, appellant had one year
from the issuance of the February 26, 2008 decision of the Board to file a timely request for
reconsideration. Therefore, the Board finds that her May 7, 2008 request for reconsideration was
timely.
The Board finds that the Office improperly applied the clear evidence of error standard in
denying appellant’s request for reconsideration. Therefore, its July 21, 2008 decision must be set
aside and remanded for an appropriate decision to protect appellant’s rights of appeal.
CONCLUSION
The Board finds that the Office improperly refused to reopen appellant’s claim for further
consideration of the merits under 5 U.S.C. § 8128(a), on the grounds that the application for
review was not timely filed and did not present clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2008 is set aside and the case remanded for further
proceedings consistent with this decision.
Issued: May 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

